UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4083



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONNELLY PARRIS WILLIAMS,

                                              Defendant - Appellant.



                            No. 07-4138



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENDRA LATIFA WILLIAMS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Robert G. Doumar, Senior
District Judge. (2:06-cr-00100-RGD)


Submitted:   October 17, 2007             Decided:   November 5, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON & ASSOCIATES, PC, Virginia Beach,
Virginia; Larry M. Dash, Assistant Federal Public Defender, Frances
H. Pratt, Research and Writing Attorney, Norfolk, Virginia, for
Appellants. Chuck Rosenberg, United States Attorney, Andrew M.
Robbins, Special Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Donnelly Parris Williams

pled guilty to conspiracy to distribute and possess with intent to

distribute cocaine and heroin, in violation of 21 U.S.C. § 846

(2000);   possession      of   a   firearm     in   furtherance     of    a    drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000); and

being a convicted felon in possession of a firearm and ammunition,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).

Kendra Latifa Williams pled guilty to being a convicted felon in

possession    of     a   firearm    and     ammunition,     in   violation       of

§§   922(g)(1)     and   924(a)(2),   and     maintaining    a   drug     involved

premises, in violation of 21 U.S.C. § 856 (2000). Having preserved

their rights to appeal the district court’s denial of their motion

to suppress, they appealed their convictions, arguing the district

court so erred.      We find no error and affirm.

           The appellants challenge the sufficiency of the affidavit

underlying    the    search    warrant,      primarily    relying    on       United

States v. Holt, 196 F. App’x 213 (4th Cir. 2006) (unpublished).

Detective McAndrew requested a search warrant for 48 Gillis Road,

Portsmouth, and for Donnelly Williams.              In requesting the search

warrant, McAndrew provided in his affidavit:

      This affiant had the occasion to speak with a
      Confidential and Reliable Informant who stated that
      within the past 72 hours it has been up to and inside of
      48 Gillis Road, Portsmouth, Virginia. The C.I. stated
      that while inside the above residence it observed “Fat
      Donnie” who is described in part two of this affidavit in

                                      - 3 -
       possession of and selling quantities of heroin. The C.I.
       stated that “Fat Donnie” drives a Green Mazda MPV van
       with chrome rims. This affiant showed the C.I. Several
       photographs one of which was of Donnelly Parrish Williams
       who is described in part two of this affidavit. The C.I.
       positively identified the photograph as being the same
       subject it knows as “Fat Donnie”. This affiant conducted
       a criminal history check and it showed Donnelly Parrish
       Williams having 12 prior felony convictions. Donnelly P.
       Williams has been convicted of Malicious Wounding,
       Possession of Heroin three times and Carrying a Concealed
       Weapon two times in the past. This affiant and members
       of the Portsmouth Special Investigations Unit conducted
       surveillance at 48 Gillis Road where they observed a
       Green Mazda MPV van with chrome rims parked in front of
       this location. The Green Mazda MPV van had Virginia Tags
       JVC-6882 that returned registered to Kendra Latifa
       Williams of 33 Manly Street., Portsmouth, Virginia.

The affidavit additionally provided that the confidential informant

in    question   had   demonstrated   reliability    through     information

provided in the past that led to the arrest of criminal drug

dealers and recovery of illegal narcotics.

            In searching the dwelling, police officers found heroin,

cocaine, drug packaging materials, $1824 in cash, a police scanner,

two revolvers, a semi-automatic rifle, and ammunition.                   Both

appellants resided at the house.             During the search, Donnelly

Williams arrived in a red truck.       On his person, they found $410 in

cash, heroin, and cocaine.       In the truck, police officers found a

handgun and some ammunition.

            The district court denied the appellants’ motion to

suppress, holding that the affidavit provided a sufficient basis

for   the   magistrate   judge   to   find   probable   cause,    and   that,

regardless, the good faith exception to the exclusionary rule would

                                   - 4 -
save the evidence from exclusion, because the police officers acted

reasonably in executing the warrant.

          When    a      party    challenges    both   the    probable    cause

determination and the conclusion that the good faith rule applies,

a   reviewing    court     will    ordinarily    address     the   good   faith

determination first, unless the case involves the resolution of a

novel question of law necessary to provide guidance to police

officers and magistrate judges. See United States v. Legg, 18 F.3d

240, 243 (4th Cir. 1994).         Evidence seized pursuant to a defective

warrant will not be suppressed unless: (1) the affidavit contains

“‘knowing or reckless falsity’”; (2) the magistrate acts as a

rubber stamp for the police; (3) the affidavit does not provide the

magistrate with a “‘substantial basis for determining the existence

of probable cause’”; or (4) the warrant is so facially deficient

that an officer could not reasonably rely on it.              United States v.

Wilhelm, 80 F.3d 116, 121 (4th Cir. 1996) (quoting United States v.

Leon, 468 U.S. 897, 923 (1984)).               Appellants argue the police

officers could not have reasonably relied on the warrant because it

was so facially lacking in probable cause.

          The    crucial     element    determining     probable     cause   is

“whether it is reasonable to believe that the items to be seized

will be found in the place to be searched.”                  United States v.

Lalor, 996 F.2d 1578, 1582 (4th Cir. 1993).            Information must link

criminal activity to the place to be searched.               Id. at 1583.


                                     - 5 -
          The   primary   information   in   the   affidavit   connecting

Donnelly Williams to drug trafficking was the direct observation of

a drug sale by a reliable informant and Donnelly’s criminal record.

See United States v. Bynum, 293 F.3d 192, 197-98 (4th Cir. 2002)

(holding that an individual’s prior crimes can affect the probable

cause determination). Furthermore, the information provided in the

affidavit specifically linked Donnelly Williams’s drug trafficking

to 48 Gillis Road.   The fact that both the magistrate issuing the

warrant and the district court reviewing the sufficiency of the

warrant concluded that there was probable cause to search is

further evidence of the objective good faith of the officers in

executing the warrant.      See Lalor, 996 F.2d at 1583 (finding

significant to a determination of good faith that two judicial

officers had concluded that the affidavit provided probable cause

to search).     We accordingly conclude the warrant was not so

facially deficient as to render Detective McAndrew’s reliance upon

it unreasonable.     See United States v. Wylie, 705 F.2d 1388,

1391-92 (4th Cir. 1983) (upholding search warrant when the only

information connecting the defendant to the searched apartment was

that the defendant once provided the apartment phone number as

contact information, a van he was seen driving was seen leaving the

apartment parking lot without him, and a tip he was in the

apartment one evening).     Therefore, we conclude the evidence was

admissible under the good faith exception to the exclusionary rule.


                                - 6 -
          For these reasons, the district court correctly denied

the appellants’ motion to suppress.    Accordingly, we affirm the

convictions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 7 -